—In an action to recover damages for personal injuries, the defendants appeal from an order of the Supreme Court, Kings County (Held, J.), dated October 29, 1998, which denied their motion for summary judgment dismissing the complaint on the ground that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
There are issues of fact as to whether either of the plaintiffs *357sustained a serious injury within the meaning of Insurance Law § 5102 (d). The affidavits of the plaintiffs’ doctor submitted in opposition to the motion quantified limitations of motion to the cervical spine regions of both plaintiffs and set forth the duration of such limitations. Such evidence was sufficient to establish an issue of fact as to whether either plaintiff sustained a serious injury (see, Duarte v Ester, 247 AD2d 356; Grullon v Chang Ok Chu, 240 AD2d 367; Huggins v Daniels, 237 AD2d 491; Washington v Mercy Home For Children, 232 AD2d 549). O’Brien, J. P., Sullivan, Goldstein and Feuerstein, JJ., concur.